



EXHIBIT 10.2
U.S. PLEDGE AND SECURITY AGREEMENT
THIS U.S. PLEDGE AND SECURITY AGREEMENT (as it may be amended or modified from
time to time, this “Agreement”) is entered into as of March 28, 2017 by and
among Aramark Intermediate Holdco Corporation, a Delaware corporation
(“Holdings”), Aramark Services, Inc., a Delaware corporation (the “U.S.
Borrower”), the Subsidiary Parties (as defined below) from time to time party
hereto and JPMorgan Chase Bank, N.A., in its capacity as collateral agent for
the Secured Parties (as defined below) (in such capacity, the “Agent”).
PRELIMINARY STATEMENT
Reference is hereby made to the Credit Agreement dated as of the date hereof (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the U.S. Borrower, Holdings, the Foreign Borrowers
party thereto, each subsidiary of the U.S. Borrower that, from time to time,
becomes a party thereto, the Lenders, JPMorgan Chase Bank, N.A., as the Agent
and the other parties thereto.
Pursuant to the Credit Agreement, the Grantors are entering into this Agreement
in order to induce the Lenders and Issuing Banks to enter into and extend credit
to the Borrowers under the Credit Agreement and to secure the Secured
Obligations.
ACCORDINGLY, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS
Section 1.1.    Terms Defined in Credit Agreement. All capitalized terms used
herein and not otherwise defined shall have the meanings assigned to such terms
in the Credit Agreement.
Section 1.2.    Terms Defined in UCC. Terms defined in the UCC that are not
otherwise defined in this Agreement are used herein as defined in the UCC.
Section 1.3.    Definitions of Certain Terms Used Herein. As used in this
Agreement, in addition to the terms defined in the preamble and Preliminary
Statement above, the following terms shall have the following meanings:
“Account” shall have the meaning set forth in Article 9 of the UCC.
“Article” means a numbered article of this Agreement, unless another document is
specifically referenced.
“Bankruptcy Proceeding” means, with respect to any Person, a general assignment
by such Person for the benefit of its creditors, or the institution by or
against such Person of any proceeding seeking relief as debtor, or seeking to
adjudicate such Person as bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment or composition of such Person or its debts, under any
law relating to bankruptcy, insolvency, reorganization or relief of debtors, or
seeking appointment of a receiver, trustee, custodian or other similar official
for such Person or for any substantial part of its property.





--------------------------------------------------------------------------------





“Certificated Security” shall have the meaning set forth in Article 8 of the
UCC.
“Chattel Paper” shall have the meaning set forth in Article 9 of the UCC.
“Collateral” shall have the meaning set forth in Article II.
“Commercial Tort Claim” shall have the meaning set forth in Article 9 of the
UCC.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Copyrights” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all United States copyrights,
rights and interests in copyrights and works protectable by copyright, United
States copyright registrations, and United States copyright applications;
(b) all renewals in the United States of any of the foregoing; (c) all income,
royalties, damages, and payments now or hereafter due and/or payable under any
of the foregoing, including, without limitation, damages or payments for past or
future infringements for any of the foregoing; and (d) the right to sue for
past, present, and future infringements of any of the foregoing.
“Credit Agreement” has the meaning set forth in the Preliminary Statement.
“Deposit Account” shall have the meaning set forth in Article 9 of the UCC.
“Document” shall have the meaning set forth in Article 9 of the UCC.
“Equipment” shall have the meaning set forth in Article 9 of the UCC.
“Excluded Assets” means
(a)    more than 65% of the issued and outstanding voting Equity Interests of
any Foreign Subsidiary that is a CFC;
(b)    more than 65% of the issued and outstanding voting Equity Interests of
any FSHCO;
(c)    any leases, licenses, contracts, rights or other agreements contained
within the Collateral to which any Grantor is a party or any of its rights or
interests are subject thereto to the extent and solely to the extent that the
proximate result of the grant of such security interest shall be to (1)
constitute or result in the abandonment, invalidation or unenforceability of any
right, title or interest of such Grantor therein, (2) create a situation under
which such Grantor shall be deemed to have breached or terminated pursuant to
the terms of, or defaulted under, or a termination right shall arise under any
such Collateral; and in each case under clauses (1) and (2) above such
abandonment, invalidation, unenforceability, breach, termination or default
would not be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or
9‑409 of the Uniform Commercial Code (or any successor provision or provisions)
of any relevant jurisdiction or any other applicable law or principles or equity
or (3) violate any material provision of law applicable to such Grantor or
lease, license, contract, right or other agreement; provided, however, that the
Excluded Assets shall not include, and such security interest shall attach
immediately at such time as the condition causing such abandonment,
invalidation, unenforceability, breach, termination, default, termination right
or violation shall be remedied and to the extent severable, shall attach





--------------------------------------------------------------------------------





immediately to, any portion of such lease, license, contract, right or agreement
that does not result in any of the consequences specified in (1), (2) or (3)
above;
(d)    assets subject to any Lien permitted under paragraph (h), (i) or (q)
(solely as such paragraph (q) relates to Indebtedness permitted to be incurred
pursuant to Section 6.01(b)(vi), (b)(xxi) and (b)(xxii) of the Credit Agreement)
of the definition of "Permitted Liens" in the Credit Agreement securing
Indebtedness incurred to finance the acquisition of such assets or assumed in
connection with the acquisition of such assets and not created in contemplation
of such acquisition, in each case to the extent and for so long as the terms of
such Indebtedness prohibit creation of a security interest in such assets
hereunder; provided that immediately upon repayment of all Indebtedness secured
by such Lien, such Grantor shall be deemed to have granted a security interest
hereunder in all the rights, title and interests with respect to such assets;
(e)    Equity Interest in Unrestricted Subsidiaries;
(f)    Equity Interests in (i) AIM, ARAKOR Co. Ltd., Bright China Services
Industries Limited, Beijing Golden Collar Company Limited and Beijing Golden
Hours Company Limited, (ii) any Person that is not a Restricted Subsidiary (or
any Restricted Subsidiary that is not a Wholly-Owned Restricted Subsidiary
solely to the extent of any restriction that existed on the Closing Date or on
the date such non-Wholly-Owned Restricted Subsidiary became a Restricted
Subsidiary), in each case, to the extent a grant of a security interest in such
Equity Interests would be in contravention of any Contractual Obligation
(including pursuant to any Organization Documents of such Person) of such
Grantor or such Person not created in contemplation of this provision (it being
understood that, for purposes hereof, the terms of any Contractual Obligation
shall be deemed contravened if the grant of such security interest would (1)
constitute or result in the abandonment, invalidation or unenforceability of any
right, title or interest, (2) create a situation under which such Grantor or
Person shall be deemed to have breached the terms or defaulted, (3) constitute
or result in termination or give rise to a termination right or (4) require the
consent of any Person (other than the U.S. Borrower or any of its Subsidiaries,
or the Agent or the Lenders in their respective capacities as such) which has
not been obtained, in each case of the foregoing clauses (1) through (4), under
the security, agreement, instrument or other undertaking giving rise to such
Contractual Obligation) or (iii) any Receivables Subsidiary;
(g)    Equipment to the extent and for so long as the grant of a security
interest by any Grantor in such Equipment hereunder would be in contravention of
any Contractual Obligations under any operating, construction, service, supply
or other agreement to which such Grantor is a party or by which such Equipment
is bound; provided that (i) such Contractual Obligation is not created in
contemplation of this provision, (ii) such Contractual Obligation prohibits the
encumbrance of solely the Equipment that is utilized in, or is the subject of,
the primary performance of such agreement and such Equipment is located at
client facilities, (iii) the applicable Grantor shall have used its commercially
reasonable efforts to exclude such prohibition on the encumbrance of such
Equipment from such agreement and (iv) such contravention would not be rendered
ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any
successor provision or provisions) of any relevant jurisdiction or any other
applicable law or principles of equity (it being understood that, for purposes
hereof, the terms of any Contractual Obligation shall be deemed contravened if
the grant of such security interest would (1) constitute or result in the
abandonment, invalidation or unenforceability of any right, title or interest,
(2) create a situation under which such Grantor or Person shall be deemed to
have breached the terms or defaulted, (3) constitute or result in termination or
give rise to a termination right or (4) require the consent of any Person (other
than the U.S. Borrower or any of its Subsidiaries, or the Agent or





--------------------------------------------------------------------------------





the Lenders in their respective capacities as such) which has not been obtained,
in each case of the foregoing clauses (1) through (4), under the agreement,
instrument or other undertaking giving rise to such Contractual Obligation);
(h)    assets to the extent (and only to the extent) and for so long as the
grant of a security interest by any Grantor in such assets hereunder would
violate any material provision of law applicable to such Grantor or such assets;
and
(i)    any intent-to-use trademark application solely to the extent that and
solely during the period in which the grant of such security interest would
impair the validity or enforceability, or result in the cancellation, of such
intent-to-use trademark application under federal law; and
(j)    any real property (or improvements thereon) located in an area designated
as a special “flood hazard area” in any Flood Insurance Rate Map published by
the Federal Emergency Management Agency (or any successor agency).
“Exhibit” refers to a specific exhibit to this Agreement, unless another
document is specifically referenced.
“Fixture” shall have the meaning set forth in Article 9 of the UCC.
“General Intangible” shall have the meaning set forth in Article 9 of the UCC.
“Goods” shall have the meaning set forth in Article 9 of the UCC.
“Grantors” means Holdings, the U.S. Borrower and the Subsidiary Parties.
“Instrument” shall have the meaning set forth in Article 9 of the UCC.
“Inventory” shall have the meaning set forth in Article 9 of the UCC.
“Investment Property” shall have the meaning set forth in Article 9 of the UCC.
“Letter-of-Credit Right” shall have the meaning set forth in Article 9 of the
UCC.
“Licenses” means, with respect to any Grantor, all of such Grantor’s right,
title, and interest in and to (a) any and all licensing agreements or similar
arrangements in and to its owned (1) Patents, (2) Copyrights, or (3) Trademarks,
(b) all income, royalties, damages, claims, and payments now or hereafter due or
payable under and with respect thereto, including, without limitation, damages
and payments for past and future breaches thereof, and (c) all rights to sue for
past, present, and future breaches thereof.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.





--------------------------------------------------------------------------------





“Patents” means, with respect to any Person, all of such Person’s right, title,
and interest in and to: (a) any and all United States patents and United States
patent applications; (b) all inventions and improvements described and claimed
therein; (c) all United States reissues, divisions, continuations, renewals,
extensions, and continuations-in-part thereof; (d) all income, royalties,
damages, claims, and payments now or hereafter due or payable under and with
respect thereto, including, without limitation, damages and payments for past
and future infringements thereof; and (e) all rights to sue for past, present,
and future infringements thereof.
“Perfection Certificate” means a certificate substantially in the form of
Exhibit B completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by a Responsible Officer of the U.S.
Borrower.
“Pledged Collateral” means all Equity Interests, Instruments, Securities and
other Investment Property owned by any Grantor, other than any Equity Interests,
Instruments, Securities or Investment Property that is an Excluded Asset (for so
long and to the extent such exclusion is applicable), whether or not physically
delivered to the Agent pursuant to this Agreement that constitute Collateral.
“Proceeds” shall have the meaning set forth in Article 9 of the UCC.
“Receivables” means the Accounts, Chattel Paper, Documents, Investment Property,
Instruments and any other rights or claims to receive money that are General
Intangibles or that are otherwise included as Collateral.
“Required Secured Parties” means the “Required Lenders” as defined in the Credit
Agreement (with any loans under the Credit Agreement and unused commitments or
deposits thereunder held by the U.S. Borrower or any of its Affiliates being
excluded for such purpose).
“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.
“Secured Parties” means (a) the Lenders and the Issuing Bank, (b) the Agent, (c)
each counterparty to any Hedge Agreement or a Cash Management Agreement with the
U.S. Borrower or any of its Subsidiaries the obligations under which constitute
Secured Hedge Obligations or Secured Cash Management Obligations and (d) the
successors and assigns of each of the foregoing.
“Security” shall have the meaning set forth in Article 8 of the UCC.
“Stock Rights” means all dividends, instruments or other distributions and any
other right or property which any Grantor shall receive or shall become entitled
to receive for any reason whatsoever with respect to, in substitution for or in
exchange for any Equity Interest constituting Collateral, any right to receive
an Equity Interest constituting Collateral and any right to receive earnings, in
which such Grantor now has or hereafter acquires any right, issued by an issuer
of such Equity Interest.
“Subsidiary Parties” means (a) each Subsidiary of the U.S. Borrower listed on
the signature page hereto, and (b) each other Domestic Subsidiary that becomes a
party to this Agreement as a Subsidiary Party after the date hereof, in
accordance with Section 11.14 herein and Section 5.11 of the Credit Agreement.
“Supporting Obligation” shall have the meaning set forth in Article 9 of the
UCC.





--------------------------------------------------------------------------------





“Trademarks” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all United States trademarks
(including service marks), trade names, trade dress, and trade styles and the
United States registrations and applications for registration thereof and the
goodwill of the business symbolized by the foregoing; (b) all renewals in the
United States of the foregoing; (c) all income, royalties, damages, and payments
now or hereafter due or payable with respect thereto, including, without
limitation, damages, claims, and payments for past and future infringements
thereof; and (d) all rights to sue for past, present, and future infringements
of the foregoing, including the right to settle suits involving claims and
demands for royalties owing.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided, however, that, at any time, if by reason of
mandatory provisions of law, any or all of the perfection or priority of the
Agent’s security interest in any item or portion of the Collateral is governed
by the Uniform Commercial Code as in effect in a jurisdiction other than the
State of New York, the term “UCC” shall mean the Uniform Commercial Code as in
effect, at such time, in such other jurisdiction for purposes of the provisions
hereof relating to such perfection or priority and for purposes of definitions
relating to such provisions.
The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.
ARTICLE II
GRANT OF SECURITY INTEREST
Each Grantor hereby pledges, assigns and grants to the Agent for the benefit of
the Secured Parties, a security interest in all of its right, title and interest
in, to and under all personal property and other assets, whether now owned by or
owing to, or hereafter acquired by or arising in favor of such Grantor
(including under any trade name or derivations thereof), and regardless of where
located (all of which are collectively referred to as the “Collateral”),
including:
(i)all Accounts;
(ii)all Chattel Paper;
(iii)all Copyrights, Patents and Trademarks;
(iv)all Documents;
(v)all Equipment;
(vi)all Fixtures;
(vii)all General Intangibles;
(viii)all Goods;
(ix)all Instruments;
(x)all Inventory;
(xi)all Investment Property;
(xii)all cash or cash equivalents;





--------------------------------------------------------------------------------





(xiii)all Letter-of-Credit Rights and Supporting Obligations;
(xiv)all Deposit Accounts with any bank or other financial institution;
(xv)all Commercial Tort Claims as specified from time to time in Schedule 8 of
the Perfection Certificate, the schedules to any instrument in the form of
Exhibit C executed by any New Subsidiary or in a writing delivered to the Agent
pursuant to Section 4.7; and
(xvi)all accessions to, substitutions for and replacements, Proceeds (including
Stock Rights), insurance proceeds and products of the foregoing, together with
all books and records, customer lists, credit files, computer files, programs,
printouts and other computer materials and records related thereto and any
General Intangibles at any time evidencing or relating to any of the foregoing;
to secure the prompt and complete payment and performance of the Secured
Obligations.
Notwithstanding the foregoing or anything herein to the contrary, in no event
shall the “Collateral” include or the security interest attach to any Excluded
Asset.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
The Grantors, jointly and severally, represent and warrant to the Agent, for the
benefit of the Secured Parties, that as of the Closing Date:
Section 3.1.    Title, Perfection and Priority. Each Grantor has good and valid
rights in, or the power to transfer the Collateral and title to, the Collateral
with respect to which it has purported to grant a security interest hereunder,
free and clear of all Liens except Permitted Liens, and has full power and
authority to grant to the Agent the security interest in such Collateral
pursuant hereto. When financing statements have been filed in the appropriate
offices against such Grantor in the locations listed on Exhibit A, the Agent
will have a perfected first priority security interest in that Collateral in
which a security interest may be perfected by filing under the Uniform
Commercial Code in effect in the applicable jurisdiction, subject only to
Permitted Liens.
Section 3.2.    Type and Jurisdiction of Organization, Organizational and
Identification Numbers. The type of entity of each Grantor, its jurisdiction of
organization, and its federal tax payer identification number are set forth on
Schedule 1 to the Perfection Certificate.
Section 3.3.    Principal Location. The location of each Grantor’s place of
business (if it has only one) or its chief executive office (if it has more than
one place of business), is disclosed on Schedule 1(a) or Schedule 2, as
applicable, to the Perfection Certificate.
Section 3.4.    [Reserved].
Section 3.5.    [Reserved].
Section 3.6.    Exact Names. The name in which each Grantor has executed this
Agreement is the exact legal name as it appears in such Grantor’s organizational
documents, as amended, as filed with such Grantor’s jurisdiction of
organization. No Grantor has, during the past five years, been known by or used
any other name (including the legal name of any other business or organization
to which such Grantor





--------------------------------------------------------------------------------





became the successor by merger, consolidation, acquisition, change in form or
otherwise) except as disclosed in Schedule 1(b) to the Perfection Certificate.
Section 3.7.    Instruments and Chattel Paper. Schedule 6 to the Perfection
Certificate lists all Instruments and Chattel Paper with an amount of principal
outstanding in excess of $10,000,000 (other than checks to be deposited in the
ordinary course of business and leases for goods entered into by the relevant
Grantor in the ordinary course of business constituting Chattel Paper) of each
Grantor. Subject to Section 5.12 of the Credit Agreement, all Instruments and
Chattel Paper listed on Schedule 6 to the Perfection Certificate have been
delivered to the Agent. Subject to Section 5.12 of the Credit Agreement, the
Agent will have a perfected first priority security interest in the Collateral
listed on Schedule 6 to the Perfection Certificate, subject only to Permitted
Liens.
Section 3.8.    [Reserved].
Section 3.9.    Intellectual Property. No Grantor has any interest in, or title
to, any Patent or Trademark registration issued by or application filed with the
United States Patent & Trademark Office or Copyright registration issued by or
application filed with the United States Copyright Office except as set forth on
Schedule 7 to the Perfection Certificate. This Agreement is effective to create
a valid and continuing Lien under the UCC and the laws of the United States and,
upon filing of appropriate financing statements in the offices listed on Exhibit
A and this Agreement (or a short form hereof) with the United States Copyright
Office and the United States Patent and Trademark Office, perfected first
priority security interests, subject to Permitted Liens, under the UCC and the
laws of the United States in favor of the Agent for the benefit of the Secured
Parties on the Patents, Trademarks and Copyrights of the Grantors, (i) such
perfected security interests will be enforceable as such as against any and all
creditors of and purchasers from the Grantors and (ii) all action necessary or
desirable under the UCC and the laws of the United States to protect and perfect
the Agent’s Lien on the Patents, Trademarks or Copyrights of the Grantors shall
have been duly taken.
Section 3.10.    [Reserved].
Section 3.11.    Pledged Collateral.
(a)Schedule 5 to the Perfection Certificate sets forth a complete and accurate
list of all of the Equity Interests in each Restricted Subsidiary and all of the
Equity Interests in each other Person (which schedule specifies which
Certificated Securities and certificates representing Equity Interests are being
excluded from the delivery requirements of Section 4.3 due to the Equity
Interests in such Person not exceeding $10,000,000) constituting Pledged
Collateral (other than publicly traded stock) and the percentage of the total
issued and outstanding Equity Interests of the issuer represented thereby. Each
Grantor is the direct, sole beneficial owner and sole holder of record of the
Pledged Collateral listed on Schedule 5 to the Perfection Certificate as being
owned by it, free and clear of any Liens, except for the security interest
granted to the Agent for the benefit of the Secured Parties hereunder and
Permitted Liens. Each Grantor further represents and warrants that (i) all
Pledged Collateral constituting an Equity Interest has been (to the extent such
concepts are relevant with respect to such Pledged Collateral) duly authorized
and validly issued by the issuer thereof and are fully paid and non‑assessable,
and (ii) with respect to any certificates delivered to the Agent representing an
Equity Interest, either such certificates are Securities as defined in Article 8
of the UCC as a result of actions by the issuer or otherwise, or, if such
certificates are not Securities, such Grantor has so informed the Agent so that
the Agent may take steps to perfect its security interest therein as a General
Intangible.





--------------------------------------------------------------------------------





(b)(i) None of the Pledged Collateral has been issued or transferred in
violation of the securities registration, securities disclosure or similar laws
of any jurisdiction to which such issuance or transfer may be subject, (ii) none
of the Pledged Collateral is or will be subject to any option, right of first
refusal, shareholders agreement, charter or by-law provisions or contractual
restriction of any nature that might prohibit, impair, delay or otherwise affect
the pledge of such Pledged Collateral hereunder, the sale or disposition thereof
pursuant hereto or the exercise by the Agent of rights and remedies hereunder,
and (iii) no consent, approval, authorization, or other action by, and no giving
of notice, filing with, any governmental authority or any other Person is
required for the pledge by the Grantors of the Pledged Collateral pursuant to
this Agreement or for the execution, delivery and performance of this Agreement
by the Grantors, or for the exercise by the Agent of the voting or other rights
provided for in this Agreement or for the remedies in respect of the Pledged
Collateral pursuant to this Agreement, except as may be required in connection
with (x) such disposition by laws affecting the offering and sale of securities
generally and (y) any Pledged Collateral in a Foreign Subsidiary of the U.S.
Borrower or in a Person not organized under the laws of the United States of
America, any state thereof or the District of Columbia.
Section 3.12.    Commercial Tort Claims. As of the date hereof, no Grantor holds
any Commercial Tort Claims having a value in excess of $10,000,000 for which
such Grantor has filed a complaint in a court of competent jurisdiction, except
as indicated on Schedule 8 of the Perfection Certificate.
Section 3.13.    Perfection Certificate. The Perfection Certificate has been
duly prepared, completed and executed and the information set forth therein is
correct and complete in all material respects as of the date hereof.
ARTICLE IV
COVENANTS
From the date hereof, and thereafter until this Agreement is terminated, each
Grantor agrees that:
Section 4.1.    General.
(a)Collateral Records. Each Grantor will maintain complete and accurate books
and records as is consistent with its practices as of the date hereof in all
material respects with respect to the Collateral, and subject to Section 5.06 of
the Credit Agreement and Section 5.2 of this Agreement, furnish to the Agent
such reports relating to the Collateral as the Agent shall from time to time
reasonably request.
(b)Authorization to File Financing Statements; Ratification. Each Grantor hereby
authorizes the Agent to file, and if requested will deliver to the Agent, all
financing statements and other documents and take such other actions as may from
time to time be requested by the Agent in order to maintain a first priority
(subject to Permitted Liens) perfected security interest in the Collateral. Any
financing statement filed by the Agent may be filed in any filing office in any
applicable UCC jurisdiction and may (i) indicate the Collateral (1) as all
assets of the applicable Grantor or words of similar effect, regardless of
whether any particular asset comprised in the Collateral falls within the scope
of Article 9 of the UCC of such jurisdiction, or (2) by any other description
which reasonably approximates the description contained in this Agreement, and
(ii) contain any other information required by part 5 of Article 9 of the UCC
for the sufficiency or filing office acceptance of any financing statement or
amendment, including (A) whether the Grantor is an organization and the type of
organization and (B) in the case of a financing statement filed as a fixture
filing, a sufficient description





--------------------------------------------------------------------------------





of real property to which the Collateral relates. Each Grantor also agrees to
furnish any such information to the Agent promptly upon request.
(c)Further Assurances. Each Grantor will, if reasonably requested by the Agent,
but not more frequently than once per year unless an Event of Default has
occurred and is continuing, furnish to the Agent statements and schedules
further identifying and describing the Collateral and such other reports and
information in connection with the Collateral as the Agent may reasonably
request, all in such detail as the Agent may reasonably specify. Each Grantor
also agrees, if requested by the Agent, to take any and all actions necessary to
defend title to the Collateral against all persons and to defend the security
interest of the Agent in the Collateral and the priority thereof against any
Lien other than Permitted Liens. Notwithstanding anything to the contrary
contained herein (i) no Grantor shall be required to perfect the security
interest granted herein by any means other than by (a) filing of financing
statements pursuant to the UCC, (b) filings at the United States Patent and
Trademark Office and the United States Copyright Office with respect to
registrations and applications for Patents, Trademarks and Copyrights, (c)
delivery to the Agent to be held in its possession of Collateral consisting of
tangible Chattel Paper (other than leases for goods entered into by the relevant
Grantor in the ordinary course of business constituting Chattel Paper) and
Instruments (other than checks to be deposited in the ordinary course of
business) and in each case of Chattel Paper and Instruments, with an amount of
principal outstanding in excess of $10,000,000, (d) delivery of Certificated
Securities and certificates representing Equity Interests included in the
Collateral and (e) the actions specified in Section 4.4 and Section 4.7.
(d)[Reserved]
(e)[Reserved]
(f)Other Financing Statements. No Grantor will authorize the filing of any
financing statement naming it as debtor covering all or any portion of the
Collateral, except to cover security interests that are Permitted Liens. Each
Grantor acknowledges that it is not authorized to file any financing statement
naming the Agent as secured party and any Grantor as debtor or amendment or
termination statement with respect to any such financing statement without the
prior written consent of the Agent, subject to such Grantor’s rights under
Section 9-509(d)(2) of the UCC.
(g)Change of Name, Etc. Each Grantor agrees to furnish to the Agent prompt
written notice (which notice shall in any event be given within 30 days of the
applicable change or such longer time as the Agent may reasonably agree) of any
change in: (i) such Grantor’s legal name; (ii) the location of such Grantor’s
chief executive office or its principal place of business; or (iii) such
Grantor’s organizational legal entity designation or jurisdiction of
incorporation or formation. Each Grantor agrees upon any change referred to in
the preceding sentence to effect all filings under the Uniform Commercial Code
or other applicable law that are required in order for the Agent to continue at
all times following such change to have a valid, legal and perfected, first
priority security interest (subject to Permitted Liens that have priority by
operation of applicable law) in the Collateral for its benefit and the benefit
of the other Secured Parties.
Section 4.2.    Receivables.
(a)Certain Agreements on Receivables. Except as permitted by the Credit
Agreement, no Grantor will make or agree to make any discount, credit, rebate or
other reduction in the original amount owing on a Receivable or accept in
satisfaction of a Receivable less than the original amount thereof, except that,
prior to the occurrence and continuation of an Event of Default, any Grantor may





--------------------------------------------------------------------------------





reduce the amount of Accounts, whether from the sale of Inventory or otherwise,
in accordance with its present policies and in the ordinary course of business.
(b)Collection of Receivables. Except as otherwise provided in this Agreement,
each Grantor will collect and enforce, in accordance with its present policies
and in the ordinary course of business, all amounts due or hereafter due to such
Grantor under the Receivables.
Section 4.3.    Delivery of Instruments, Certificated Securities and Chattel
Paper. Subject to Section 4.1(c) of this Agreement and Section 5.12 of the
Credit Agreement, each Grantor will (a) deliver to the Agent immediately upon
execution of this Agreement the originals of all Chattel Paper (other than any
leases for goods entered into by the relevant Grantor in the ordinary course of
business constituting Chattel Paper), Certificated Securities, certificates
representing Equity Interests and Instruments constituting Collateral (if any
then exist), in each case, with an amount of principal outstanding or fair
market value in excess of $10,000,000 and in suitable form for transfer by
delivery or accompanied by duly executed instruments of transfer or assignment
in blank and (b) hold in trust for the Agent and deliver to the Agent any
Chattel Paper, Certificated Securities, certificates representing Equity
Interests and Instruments constituting Collateral, in each case, with an amount
of principal outstanding or fair market value in excess of $10,000,000 and in
suitable form for transfer by delivery or accompanied by duly executed
instruments of transfer or assignment in blank (x) with respect to such Chattel
Paper, Certificated Securities, certificates representing Equity Interests and
Instruments received after the date hereof promptly following receipt (and in
any event within 30 days of receipt or such longer time as the Agent may
reasonably agree) and (y) with respect to such Chattel Paper, Certificated
Securities, certificates representing Equity Interests and Instruments held as
of the date hereof promptly following the date on which the amount of principal
outstanding or fair market value exceeds $10,000,000 (and in any event within 30
days of such date or such longer time as the Agent may reasonably agree);
provided that, notwithstanding the foregoing, the Grantors shall not be required
to deliver the Equity Interests issued by ARAMONT Company Ltd.
Section 4.4.    Uncertificated Pledged Collateral. The Grantors will permit the
Agent from time to time after the occurrence and during the continuance of any
Event of Default, to cause the appropriate issuers (and, if held with a
securities intermediary, such securities intermediary) of uncertificated
securities or other types of Pledged Collateral constituting Capital Stock with
respect to which a Grantor owns more than 50% of the Capital Stock of the issuer
of such Pledged Collateral to mark their books and records with the numbers and
face amounts of all such uncertificated securities or other types of Pledged
Collateral not represented by certificates and all rollovers and replacements
therefor to reflect the security interest of the Agent granted pursuant to this
Agreement. After the occurrence and during the continuance of any Event of
Default, upon request by the Agent, the Grantors will take any actions
reasonably necessary to cause the issuers of uncertificated securities which are
Pledged Collateral constituting Capital Stock with respect to which a Grantor
owns more than 50% of the Capital Stock of the issuer of such Pledged Collateral
to enter into agreements or other instruments to allow the Agent to have and
retain “control” under the UCC over such Pledged Collateral. In the case of each
Grantor which is an issuer of Pledged Collateral, such Grantor agrees, after the
occurrence and during the continuance of any Event of Default, (i) to be bound
by the terms of this Agreement relating to the Pledged Collateral issued by it
and will comply with such terms insofar as such terms are applicable to it, (ii)
promptly to note on its books the security interests granted to the Agent, (iii)
that it will comply with instructions of the Agent with respect to the
applicable Pledged Collateral (including all Equity Interests of such issuer)
without further consent by such Grantor, and (iv) agrees to notify the Agent
upon obtaining knowledge of any interest in favor of any Person in the
applicable Pledged Collateral that is materially adverse to the interest of the
Agent therein.





--------------------------------------------------------------------------------





Section 4.5.    Pledged Collateral.
(a)Registration in Nominee Name; Denominations. The Agent, on behalf of the
Secured Parties, shall hold certificated Pledged Collateral delivered to it
pursuant to this Agreement in the name of the applicable Grantor, endorsed or
assigned in blank or in favor of the Agent, but following the occurrence and
during the continuance of an Event of Default shall have the right (in its sole
and absolute discretion) to hold such Pledged Collateral in its own name as
pledgee, or in the name of its nominee (as pledgee or as sub-agent). Each
Grantor will promptly give to the Agent copies of any notices or other
communications received by it with respect to Pledged Collateral registered in
the name of such Grantor. Following the occurrence and during the continuance of
an Event of Default, the Agent shall at all times have the right to exchange the
certificates representing such Pledged Collateral for certificates of smaller or
larger denominations for any purpose consistent with this Agreement.
(b)[Reserved]
(c)Exercise of Rights in Pledged Collateral.
(i)Without in any way limiting the foregoing and subject to clause (ii) below,
each Grantor shall have the right to exercise all voting rights or other rights
relating to the Pledged Collateral for all purposes not inconsistent with this
Agreement and the other Loan Documents; provided, however, that no vote or other
right shall be exercised or action taken which would reasonably be expected to
have the effect of materially and adversely impairing the rights of the Agent in
respect of the Pledged Collateral.
(ii)Each Grantor will permit the Agent or its nominee at any time after the
occurrence and during the continuance of an Event of Default, without notice, to
exercise all voting rights or other rights relating to Pledged Collateral,
including, without limitation, exchange, subscription or any other rights,
privileges, or options pertaining to any Equity Interest or Investment Property
constituting Pledged Collateral as if it were the absolute owner thereof.
(iii)Prior to the occurrence and continuance of an Event of Default and a notice
thereof from the Agent suspending the Grantors’ rights to do any of the
following, each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Collateral to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Loan Documents and applicable law. After the occurrence and during the
continuance of an Event of Default and after a notice thereof from Agent as
contemplated by the first sentence of this paragraph, all dividends, interest,
principal and other distributions paid on or distributed in respect of the
Pledged Collateral shall be paid directly to the Agent. The immediately
preceding sentence shall not apply to dividends between or among the Grantors
only of property subject to a perfected security interest under this Agreement;
provided that the U.S. Borrower notifies the Agent in writing, specifically
referring to this Section 4.5 at the time of such dividend and takes any actions
the Agent reasonably specifies to ensure the continuance of its perfected
security interest in such property under this Agreement.
Section 4.6.    Intellectual Property.
(a)Upon the occurrence and during the continuance of an Event of Default, each
Grantor will use commercially reasonable efforts to obtain all consents and
approvals necessary or





--------------------------------------------------------------------------------





appropriate for the assignment to or for the benefit of the Agent of any
material License held by such Grantor and to enforce the security interests
granted hereunder.
(b)Each Grantor shall notify the Agent promptly if it knows or reasonably
expects that any application or registration for any Patent, Trademark or
Copyright (now or hereafter existing) material to the conduct of such Grantor’s
business may unintentionally become abandoned or dedicated, or of any material
adverse determination or development (including the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, the United States Copyright Office or any court) regarding
such Grantor’s ownership of any such Patent, Trademark or Copyright, its right
to register the same, or to keep and maintain the same.
(c)In the event that any Grantor, either directly or through any agent,
employee, licensee or designee, shall file an application for the registration
of any Patent, Trademark or Copyright material, to the conduct of such Grantor’s
business with the United States Patent and Trademark Office or the United States
Copyright Office, no later than the next required date for delivery of financial
statements pursuant to Section 5.01(a) of the Credit Agreement, (x) the U.S.
Borrower shall notify the Agent thereof and (y) such Grantor shall execute and
deliver and file with the United States Copyright Office and the United States
Patent and Trademark Office, as applicable, security agreements or other
instruments that are necessary to evidence the Agent’s security interest in such
Patent, Trademark or Copyright registration or application, and the General
Intangibles of such Grantor relating thereto or represented thereby. As soon as
practicable upon each such filing and recording, such Grantor shall deliver to
the Agent true and correct copies of the relevant documents, instruments and
receipts evidencing such filing and recording.
(d)Each Grantor shall take all actions reasonably necessary to maintain and
pursue each material application, to obtain the relevant registration and to
maintain the registration of each of the Patents, Trademarks and Copyrights
registrations and applications (now or hereafter existing) material to the
conduct of such Grantor’s business, except in cases where such Grantor
reasonably decides to abandon, allow to lapse or expire any Patent, Trademark or
Copyright registration or application or not to take any such actions against
third parties.
(e)In the event any Grantor becomes aware of any infringement, misappropriation
or dilution of any of such Grantor’s Patents, Trademarks or Copyrights, such
Grantor shall, unless it shall reasonably determine that a Patent, Trademark or
Copyright is not material to the conduct of its business, promptly notify the
Agent thereof and shall, if consistent with good business judgment, promptly sue
for infringement, misappropriation or dilution of such Patent, Trademark or
Copyright and to recover any and all damages for such infringement,
misappropriation or dilution, and shall take such other actions as are
appropriate under the circumstances to protect such Patent, Trademark or
Copyright.
Section 4.7.    Commercial Tort Claims. Each Grantor shall promptly notify the
Agent of any Commercial Tort Claim having a value in excess of $10,000,000
acquired by it for which such Grantor has filed a complaint in a court of
competent jurisdiction and, unless the Agent otherwise consents, such Grantor
shall grant to the Agent a first priority security interest in such Commercial
Tort Claim, subject to Permitted Liens.
Section 4.8.    [Reserved]
Section 4.9.    No Interference. Each Grantor agrees that it will not interfere
with any right, power and remedy of the Agent provided for in this Agreement or
now or hereafter existing at law or in equity or





--------------------------------------------------------------------------------





by statute or otherwise, or the exercise or beginning of the exercise by the
Agent of any one or more of such rights, powers or remedies.
Section 4.10.    Insurance. The Grantors shall cause all insurance policies
required under Section 5.10 of the Credit Agreement to name the Agent (for the
benefit of the Secured Parties) as an additional insured or as loss payee, as
applicable, and to contain loss payable clauses or mortgagee clauses, through
endorsements in form and substance satisfactory to the Agent, and shall use
commercially reasonable efforts to ensure that such endorsements provide that:
(i) all proceeds thereunder with respect to any Collateral shall be payable to
the Agent; (ii) no such insurance shall be affected by any act or neglect of the
insured or owner of the property described in such policy; and (iii) such policy
and loss payable or mortgagee clauses may be canceled, amended, or terminated
only upon at least thirty (30) days prior written notice given to the Agent.
ARTICLE V
REMEDIES
Section 5.1.    Remedies.
(a)Upon the occurrence and during the continuance of an Event of Default, the
Agent may exercise any or all of the following rights and remedies:
(i)those rights and remedies provided in this Agreement, the Credit Agreement or
any other Loan Document; provided that this Section 5.1(a) shall not be
understood to limit any rights available to the Agent or the Lenders prior to an
Event of Default;
(ii)those rights and remedies available to a secured party under the UCC
(whether or not the UCC applies to the affected Collateral) or under any other
applicable law (including, without limitation, any law governing the exercise of
a bank’s right of setoff or bankers’ Lien) when a debtor is in default under a
security agreement;
(iii)[Reserved]
(iv)without notice (except as specifically provided in Section 11.2 or elsewhere
herein), demand or advertisement of any kind to any Grantor or any other Person,
enter the premises of any Grantor where any Collateral is located (through
self-help and without judicial process) to collect, receive, assemble, process,
appropriate, sell, lease, assign, grant an option or options to purchase or
otherwise dispose of, deliver, or realize upon, the Collateral or any part
thereof in one or more parcels at public or private sale or sales (which sales
may be adjourned or continued from time to time with or without notice and may
take place at such Grantor’s premises or elsewhere), for cash, on credit or for
future delivery without assumption of any credit risk, and upon such other terms
as the Agent may deem commercially reasonable; and
(v)concurrently with written notice to the Grantors, transfer and register in
its name or in the name of its nominee the whole or any part of the Pledged
Collateral, to exchange certificates or instruments representing or evidencing
Pledged Collateral for certificates or instruments of smaller or larger
denominations, to exercise the voting and all other rights as a holder with
respect thereto, to collect and receive all cash dividends, interest, principal
and other distributions made thereon and to otherwise act with respect to the
Pledged Collateral as though the Agent was the outright owner thereof.





--------------------------------------------------------------------------------





(b)    Each Grantor acknowledges and agrees that the compliance by the Agent, on
behalf of the Secured Parties, with any applicable state or federal law
requirements in connection with a disposition of the Collateral and compliance
will not be considered to adversely affect the commercial reasonableness of any
sale of the Collateral.
(c)The Agent shall have the right upon any public sale or sales and, to the
extent permitted by law, upon any private sale or sales, to purchase for the
benefit of the Agent and the Secured Parties, the whole or any part of the
Collateral so sold, free of any right of equity redemption in favor of any
Grantor, which equity redemption each Grantor hereby expressly releases.
(d)Until the Agent is able to effect a sale, lease, transfer or other
disposition of Collateral, the Agent shall have the right to hold or use
Collateral, or any part thereof, to the extent that it deems appropriate for the
purpose of preserving Collateral or the value of the Collateral, or for any
other purpose deemed appropriate by the Agent. The Agent may, if it so elects,
seek the appointment of a receiver or keeper to take possession of Collateral
and to enforce any of the Agent’s remedies (for the benefit of the Agent and
Secured Parties), with respect to such appointment without prior notice or
hearing as to such appointment.
(e)Notwithstanding the foregoing, neither the Agent nor the Secured Parties
shall be required to (i) make any demand upon, or pursue or exhaust any of their
rights or remedies against, the Grantors, any other obligor, guarantor, pledgor
or any other Person with respect to the payment of the Obligations or to pursue
or exhaust any of their rights or remedies with respect to any Collateral
therefor or any direct or indirect guarantee thereof, (ii) marshal the
Collateral or any guarantee of the Obligations or to resort to the Collateral or
any such guarantee in any particular order, or (iii) effect a public sale of any
Collateral.
(f)Each Grantor recognizes that the Agent may be unable to effect a public sale
of any or all the Pledged Collateral and may be compelled to resort to one or
more private sales thereof. Each Grantor also acknowledges that any private sale
may result in prices and other terms less favorable to the seller than if such
sale were a public sale and, notwithstanding such circumstances, agrees that any
such private sale shall not be deemed to have been made in a commercially
unreasonable manner solely by virtue of such sale being private. The Agent shall
be under no obligation to delay a sale of any of the Pledged Collateral for the
period of time necessary to permit any Grantor or the issuer of the Pledged
Collateral to register such securities for public sale under the Securities Act,
or under applicable state securities laws, even if any Grantor and the issuer
would agree to do so (it being acknowledged and agreed that no Grantor shall
have any obligation hereunder to do so).
Section 5.2.    Grantor’s Obligations Upon Default. Upon the request of the
Agent after the occurrence and during the continuance of an Event of Default,
each Grantor will:
(a)upon reasonable advance notice, assemble and make available to the Agent the
Collateral and all books and records relating thereto at any place or places
reasonably specified by the Agent, whether at such Grantor’s premises or
elsewhere; and
(b)permit the Agent, by the Agent’s representatives and agents, to enter, occupy
and use any premises where all or any part of the Collateral, or the books and
records relating thereto, or both, are located, to take possession of all or any
part of the Collateral or the books and records relating thereto, or both, to
remove all or any part of the Collateral or the books and records relating
thereto, or both, and to conduct sales of the Collateral, without any obligation
to pay any Grantor for such use and occupancy.





--------------------------------------------------------------------------------





Section 5.3.    Grant of Intellectual Property License. For the purpose of
enabling the Agent to exercise the rights and remedies under this Article V at
such time as the Agent shall be lawfully entitled to exercise such rights and
remedies, each Grantor hereby (a) grants to the Agent, for the benefit of the
Agent and the Secured Parties, an irrevocable, nonexclusive license (exercisable
without payment of royalty or other compensation to such Grantor) to use,
license or, to the extent permitted under the relevant license, sublicense any
intellectual property rights now owned or hereafter acquired by such Grantor,
wherever the same may be located, and including in such license access to all
media in which any of the licensed items may be recorded or stored and to all
computer software and programs used for the compilation or printout thereof and
(b) irrevocably agrees that, at any time and from time to time following the
occurrence and during the continuance of an Event of Default, the Agent may sell
any Grantor’s Inventory directly to any Person, including without limitation
Persons who have previously purchased any Grantor’s Inventory from such Grantor
and in connection with any such sale or other enforcement of the Agent’s rights
under this Agreement, may (subject to any restrictions contained in applicable
third party licenses entered into by a Grantor) sell Inventory which bears any
Trademark owned by or licensed to any Grantor and any Inventory that is covered
by any Copyright owned by or licensed to such Grantor and the Agent may finish
any work in process and affix any relevant Trademark owned by or licensed to any
Grantor and sell such Inventory as provided herein. The use of the license
granted pursuant to clause (a) of the preceding sentence by the Agent may be
exercised, at the option of the Agent, only upon the occurrence and during the
continuance of an Event of Default; provided, however, that any license,
sublicense or other transaction entered into by the Agent in accordance herewith
shall be binding upon each Grantor notwithstanding any subsequent cure of an
Event of Default.
Section 5.4.    Application of Proceeds. The Agent shall apply the proceeds of
any collection, sale, foreclosure or other realization upon any Collateral, as
well as any Collateral consisting of cash, in accordance with Section 2.16(a) of
the Credit Agreement.
Except as otherwise provided herein, the Agent shall have absolute discretion as
to the time of application of any such proceeds, moneys or balances in
accordance with this Agreement. Upon any sale of Collateral by the Agent
(including pursuant to a power of sale granted by statute or under a judicial
proceeding), the receipt of the Agent or of the officer making the sale shall be
a sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Agent or such
officer or be answerable in any way for the misapplication thereof.
ARTICLE VI
[Reserved]
ARTICLE VII
[Reserved]
ARTICLE VIII
RELATIONSHIP AMONG SECURED PARTIES
Section 8.1.    Restrictions on Actions. Each Secured Party agrees that, so long
as any Secured Obligations are outstanding, the provisions of this Agreement and
the Credit Agreement shall provide the exclusive method by which any Secured
Party may individually exercise rights and remedies hereunder and under the
other Collateral Documents in respect of the Collateral. Therefore, each Secured
Party shall, for the mutual benefit of all Secured Parties, except as otherwise
permitted under this Agreement or the Credit Agreement:





--------------------------------------------------------------------------------





(a)refrain from taking or filing any action, judicial or otherwise, to enforce
any rights or pursue any remedy hereunder and under any other Collateral
Document, except for delivering notices hereunder; and
(b)refrain from exercising any rights or remedies hereunder or under any other
Collateral Document that have or may have arisen or which may arise as a result
of an Event of Default;
provided, however, that nothing contained in this Article VIII shall prevent any
Secured Party from (i) imposing a default rate of interest in accordance with
the Credit Agreement, (ii) accelerating the maturity of any Secured Obligations,
(iii) raising any defenses in any action in which it has been made a party
defendant or has been joined as a third party, except that the Agent may direct
and control any defense directly relating to the Collateral or any one or more
of the Collateral Documents, which shall be governed by the provisions of this
Agreement or (iv) exercising any right of setoff, recoupment or similar right,
in each case in accordance with the Credit Agreement; provided, further that all
such rights and remedies may be exercised at any time by the Agent or Required
Secured Parties. This Section 8.1 shall be solely for the benefit of the Agent
and the Secured Parties.
Section 8.2.    Cooperation; Accountings. Each of the Secured Parties will, upon
the reasonable request of the Agent, from time to time execute and deliver or
cause to be executed and delivered such further instruments, and do and cause to
be done such further acts, as may be necessary or proper to carry out more
effectively the provisions of this Agreement. The Secured Parties agree to
provide to each other upon reasonable request a statement of all payments
received in respect of any Secured Obligations.
Section 8.3.    Secured Parties; Other Collateral. The Secured Parties agree
that all of the provisions of this Article VIII and Article IX shall apply to
any and all properties, assets and rights of the Grantors and their Affiliates
in which the Agent at any time acquires a security interest or Lien pursuant
hereto or to any other Collateral Document, including, without limitation, real
property or rights in, on or over real property, notwithstanding any provision
to the contrary in any mortgage, leasehold mortgage or other document purporting
to grant or perfect any Lien in favor of the Secured Parties or any of them or
the Agent for the benefit of the Secured Parties or any of them.
Section 8.4.    Secured Cash Management Obligations and Secured Hedge
Obligations. By accepting the benefits of this Agreement, each holder of Secured
Cash Management Obligations and Secured Hedge Obligations agrees that it shall
not have any right to notice of any action or to consent to, direct or object to
any action hereunder or under any other Loan Document or otherwise in respect of
the Collateral (including the release or impairment of any Collateral) other
than in its capacity as an Agent or a Lender and, in such case, only to the
extent expressly provided in the Loan Documents. Notwithstanding any other
provision of this Agreement or the other Loan Documents to the contrary, the
Agent shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Secured Cash Management Obligations
or Secured Hedge Obligations unless the Agent has received written notice of
such Secured Obligations.
ARTICLE IX
CONCERNING THE AGENT
Section 9.1.    Appointment of Agent. By accepting the benefits of this
Agreement, each of the Secured Parties appoints JPMorgan Chase Bank, N.A. to
act, and JPMorgan Chase Bank, N.A. agrees to act, as Agent for the Secured
Parties pursuant to the terms of this Agreement and the other Collateral
Documents and to execute and enter into this Agreement and the other Collateral
Documents and all other instruments relating to this Agreement and the other
Collateral Documents and (a) to take actions on its





--------------------------------------------------------------------------------





behalf that are expressly permitted under the provisions of this Agreement and
the other Loan Documents and all other instruments or agreements relating hereto
or thereto and (b) to exercise such powers and perform such duties as are, in
each case, expressly delegated to the Agent by the terms hereof and thereof. By
acceptance of the benefits of this Agreement, each Secured Party that is not a
party to this Agreement shall be deemed to have consented to the appointment and
authorization set forth in the immediately preceding sentence. THE AGENT HAS
CONSENTED TO SERVE AS AGENT HEREUNDER ON THE EXPRESS UNDERSTANDING, AND THE
SECURED PARTIES, BY ACCEPTING THE BENEFITS OF THIS AGREEMENT, SHALL BE DEEMED TO
HAVE AGREED, THAT THE AGENT SHALL HAVE NO DUTY AND SHALL OWE NO OBLIGATION OR
RESPONSIBILITY (FIDUCIARY OR OTHERWISE), REGARDLESS OF WHETHER AN EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING, TO THE SECURED PARTIES, OTHER THAN THE
DUTY TO PERFORM ITS EXPRESS OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER
COLLATERAL DOCUMENTS IN ACCORDANCE WITH THEIR RESPECTIVE TERMS, SUBJECT IN ALL
EVENTS TO THE PROVISIONS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS LIMITING
THE RESPONSIBILITY OR LIABILITY OF THE AGENT HEREUNDER.
Section 9.2.    Limitations on Responsibility of Agent. The Agent shall not be
responsible for or have any duty to ascertain or inquire as to (i) any
statement, warranty or representation made herein or in connection herewith or
in or in connection with any other Loan Document, (ii) the contents of any
certificate, report or other document delivered hereunder or in connection
herewith or with any other Loan Document, (iii) the performance or observance of
any of the covenants, agreements or other terms or conditions set forth herein
or in any other Loan Document, (iv) the validity, enforceability, effectiveness
or genuineness of any Loan Document or any other agreement, instrument or
document, (v) the satisfaction of any condition set forth in any Loan Document,
other than to confirm receipt of items expressly required to be delivered to the
Agent or (vi) the creation, perfection or priority of any Lien purported to be
created by the Collateral Documents or the existence, value or the sufficiency
of any Collateral. Neither the Agent nor any officer, agent or representative
thereof shall be personally liable for any action taken or omitted to be taken
by any such Person in connection with this Agreement except if such action or
omission has been determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Person. The Agent may execute any of the powers granted to it
under this Agreement and perform any duty hereunder either directly or by or
through sub-agents or attorneys-in-fact, and shall not be responsible for the
negligence (including gross negligence) or misconduct (including wilful
misconduct) of any sub-agents or attorneys-in-fact selected by it with the care
that a prudent person in similar circumstances would have employed in such
selection. The Agent and any such sub-agent may perform any and all its duties
and exercise its rights and powers through their respective Affiliates. The
exculpatory provisions set forth in this Article IX and in the other Loan
Documents shall apply to any such sub-agent and to the Affiliates of the Agent
and any such sub-agent and their respective activities in connection with this
Agreement.
Section 9.3.    Reliance by Agent; Indemnity Against Liabilities, etc.
(a)Whenever in the performance of its duties under this Agreement the Agent
shall deem it necessary or desirable that a matter be proved or established with
respect to the Grantors or any other Person in connection with the taking,
suffering or omitting of any action hereunder by the Agent, such matter may be
conclusively deemed to be proved or established by a certificate executed by an
officer of such Person, and the Agent shall have no liability with respect to
any action taken, suffered or omitted in reliance thereon.





--------------------------------------------------------------------------------





(b)The Agent shall be fully protected in relying upon any resolution, statement,
certificate, instrument, opinion, report, notice (including any notice of an
Event of Default or of the cure or waiver thereof), request, consent, order or
other paper or document or oral conversation (including, telephone
conversations) which it in good faith believes to be genuine and correct and to
have been signed, presented or made by the proper party. The Agent may
conclusively rely, as to the truth of the statements and the correctness of the
opinions expressed therein, upon any notice, certificate or opinion furnished to
the Agent in connection with this Agreement.
(c)The Agent shall be deemed not to have knowledge of any Default or Event of
Default unless and until written notice thereof is given to the Agent by the
U.S. Borrower or a Lender. The Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing believed by it to be
genuine and to have been signed or sent by the proper Person.
Section 9.4.    Exercise of Remedies. The remedies of the Agent hereunder and
under the other Collateral Documents shall include, but not be limited to, the
disposition of the Collateral by foreclosure or other sale and the exercising of
all remedies of a secured lender under the UCC, bankruptcy laws or similar laws
of any applicable jurisdiction.
Section 9.5.    Cooperation. To the extent the exercise of the rights, powers
and remedies of the Agent in accordance with this Agreement requires that any
action be taken by any Secured Party, such Secured Party shall take such action
and cooperate with the Agent to ensure that the rights, powers and remedies of
all Secured Parties are exercised in full.
Section 9.6.    Authorized Investments. Any and all funds held by the Agent in
its capacity as Agent, whether pursuant to any provision hereof or of any other
Collateral Document or otherwise, may, in the Agent’s sole discretion, be
invested by the Agent in cash equivalents. Any interest earned on such funds
shall be disbursed in accordance with Section 5.4. The Agent may hold any such
funds in a common interest bearing account. To the extent that the interest rate
payable with respect to any such account varies over time, the Agent may use an
average interest rate in making the interest allocations among the respective
Secured Parties. The Agent shall have no duty to invest any such funds or to
select investments which provide a maximum return. In the absence of gross
negligence or wilful misconduct, the Agent shall not be responsible for any
investment losses in respect of any funds invested in accordance with this
Section.
Section 9.7.    Bankruptcy Proceedings. The following provisions shall apply
during any Bankruptcy Proceeding of any Grantor:
(a)The Agent shall represent all Secured Parties in connection with all matters
directly relating to the Collateral, including, without limitation, any use,
sale or lease of Collateral, use of cash collateral, request for relief from the
automatic stay and request for adequate protection.
(b)Each Secured Party shall be free to act independently on any issue not
affecting the Collateral. Each Secured Party shall give prior notice to the
Agent of any such action that could materially affect the rights or interests of
the Agent or the other Secured Parties to the extent that such notice is
reasonably practicable. If such prior notice is not given, such Secured Party
shall give prompt notice following any action taken hereunder.





--------------------------------------------------------------------------------





(c)Any proceeds of the Collateral received by any Secured Party as a result of,
or during, any Bankruptcy Proceeding will be delivered promptly to the Agent for
distribution in accordance with Section 5.4.
ARTICLE X
ACCOUNT VERIFICATION; ATTORNEY IN FACT; PROXY
Section 10.1.    Account Verification. The Agent may at any time and from time
to time following the occurrence and during the continuance of an Event of
Default, in the Agent’s own name, in the name of a nominee of the Agent, or in
the name of any Grantor, upon reasonable advance notice to the applicable
Grantor, communicate (by mail, telephone, facsimile or otherwise) with the
Account Debtors of such Grantor, parties to contracts with such Grantor and
obligors in respect of Instruments of such Grantor to verify with such Persons,
to the Agent’s satisfaction, the existence, amount, terms of, and any other
matter relating to, Accounts, Instruments, Chattel Paper, payment intangibles
and/or other Receivables that are Collateral.
Section 10.2.    Authorization for the Agent to Take Certain Action.
(a)Each Grantor irrevocably authorizes the Agent and appoints the Agent as its
attorney in fact (i) at any time and from time to time in the sole discretion of
the Agent (1) to execute on behalf of such Grantor as debtor and to file
financing statements necessary in the Agent’s reasonable discretion to perfect
and to maintain the perfection and priority of the Agent’s security interest in
the Collateral, (2) to file any other financing statement or amendment of a
financing statement (which would not add new collateral or add a debtor) in such
offices as the Agent in its reasonable discretion deems necessary or desirable
to perfect and to maintain the perfection and priority of the Agent’s security
interest in the Collateral, (3) to contact and enter into one or more agreements
with the issuers of uncertificated securities which are Pledged Collateral in
connection with the exercise of the Agent’s rights under Section 4.4, and (4) to
discharge past due taxes, assessments, charges, fees or Liens on the Collateral
(except for Permitted Liens); (ii) at any time following the occurrence and
during the continuance of an Event of Default, (1) to endorse and collect any
cash proceeds of the Collateral and to apply the proceeds of any Collateral
received by the Agent to the Secured Obligations as provided herein or in any
other Loan Document, (2) to demand payment or enforce payment of the Receivables
in the name of the Agent or any Grantor and to endorse any and all checks,
drafts, and other instruments for the payment of money relating to the
Receivables, (3) to sign any Grantor’s name on any invoice or bill of lading
relating to the Receivables, drafts against any Account Debtor of such Grantor,
assignments and verifications of Receivables, (4) to exercise all of any
Grantor’s rights and remedies with respect to the collection of the Receivables
and any other Collateral, (5) to settle, adjust, compromise, extend or renew the
Receivables (including, without limitation, making, settling and adjusting
claims in respect of Collateral under policies of insurance and making all
determinations and decisions with respect thereto), (6) to settle, adjust or
compromise any legal proceedings brought to collect Receivables, (7) to prepare,
file and sign any Grantor’s name on a proof of claim in bankruptcy or similar
document against any Account Debtor of such Grantor, (8) to prepare, file and
sign any Grantor’s name on any notice of Lien, assignment or satisfaction of
Lien or similar document in connection with the Receivables, (9) to change the
address for delivery of mail addressed to any Grantor to such address as the
Agent may designate and to receive, open and dispose of all mail addressed to
such Grantor; and (iii) to do all other acts and things necessary to carry out
the terms of this Agreement; and each Grantor agrees to reimburse the Agent on
demand for any reasonable payment made or any reasonable documented expense
incurred by the Agent in connection with any of the foregoing in accordance with
Section 11.13; provided that this authorization shall not relieve any Grantor of
any of its obligations under this Agreement or any other Loan Document.





--------------------------------------------------------------------------------





(b)All acts of said attorney or designee are hereby ratified and approved by the
Grantors. The powers conferred on the Agent, for the benefit of the Agent and
Secured Parties, under this Section 10.2 are solely to protect the Agent’s
interests in the Collateral and shall not impose any duty upon the Agent or any
Secured Party to exercise any such powers.
Section 10.3.    PROXY. EACH GRANTOR HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS
THE AGENT AS ITS PROXY AND ATTORNEY‑IN‑FACT (AS SET FORTH IN SECTION 10.2 ABOVE)
WITH RESPECT TO THE PLEDGED COLLATERAL, INCLUDING THE RIGHT TO VOTE SUCH PLEDGED
COLLATERAL, WITH FULL POWER OF SUBSTITUTION TO DO SO. IN ADDITION TO THE RIGHT
TO VOTE ANY SUCH PLEDGED COLLATERAL, THE APPOINTMENT OF THE AGENT AS PROXY AND
ATTORNEY-IN-FACT SHALL INCLUDE THE RIGHT TO EXERCISE ALL OTHER RIGHTS, POWERS,
PRIVILEGES AND REMEDIES TO WHICH A HOLDER OF SUCH PLEDGED COLLATERAL WOULD BE
ENTITLED (INCLUDING GIVING OR WITHHOLDING WRITTEN CONSENTS OF SHAREHOLDERS,
CALLING SPECIAL MEETINGS OF SHAREHOLDERS AND VOTING AT SUCH MEETINGS). SUCH
PROXY SHALL BE EFFECTIVE, AUTOMATICALLY AND WITHOUT THE NECESSITY OF ANY ACTION
(INCLUDING ANY TRANSFER OF ANY SUCH PLEDGED COLLATERAL ON THE RECORD BOOKS OF
THE ISSUER THEREOF) BY ANY PERSON (INCLUDING THE ISSUER OF SUCH PLEDGED
COLLATERAL OR ANY OFFICER OR AGENT THEREOF), UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT (PROVIDED THAT AGENT SHALL PROVIDE SUCH
GRANTOR WITH NOTICE THEREOF PRIOR TO, TO THE EVENT REASONABLY PRACTICABLE, OR
OTHERWISE PROMPTLY AFTER, EXERCISING SUCH RIGHTS).
Section 10.4.    NATURE OF APPOINTMENT; LIMITATION OF DUTY. THE APPOINTMENT OF
THE AGENT AS PROXY AND ATTORNEY-IN-FACT IN THIS ARTICLE X IS COUPLED WITH AN
INTEREST AND SHALL BE IRREVOCABLE UNTIL THE DATE ON WHICH THIS AGREEMENT IS
TERMINATED IN ACCORDANCE WITH SECTION 11.16. NOTWITHSTANDING ANYTHING CONTAINED
HEREIN, NEITHER THE AGENT, NOR ANY SECURED PARTY, NOR ANY OF THEIR RESPECTIVE
AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR REPRESENTATIVES SHALL HAVE
ANY DUTY TO EXERCISE ANY RIGHT OR POWER GRANTED HEREUNDER OR OTHERWISE OR TO
PRESERVE THE SAME AND SHALL NOT BE LIABLE FOR ANY FAILURE TO DO SO OR FOR ANY
DELAY IN DOING SO, EXCEPT TO THE EXTENT SUCH DAMAGES ARE ATTRIBUTABLE TO THEIR
OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS FINALLY DETERMINED BY A COURT OF
COMPETENT JURISDICTION; PROVIDED THAT, IN NO EVENT SHALL THEY BE LIABLE FOR ANY
PUNITIVE, EXEMPLARY, INDIRECT OR CONSEQUENTIAL DAMAGES.
ARTICLE XI
GENERAL PROVISIONS
Section 11.1.    Notice. All notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopy to the
addressees or telecopy numbers set forth in the Credit Agreement.
Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto (and for this
purpose a notice to the U.S. Borrower shall be deemed to be a notice to each
Grantor). All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given (x) on the date of receipt if delivered by hand, overnight courier service
or mailed by certified or





--------------------------------------------------------------------------------





registered mail, or (y) when sent and receipt has been confirmed by telephone if
sent by telecopy, in each case delivered, sent or mailed (properly addressed) to
such party as provided in this Section 11.1 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 11.1.
Notices and other communications may also be delivered by Electronic Systems to
the extent permitted by Section 9.01 of the Credit Agreement.
Section 11.2.    Waivers. Each Grantor hereby waives notice of the time and
place of any public sale or the time after which any private sale or other
disposition of all or any part of the Collateral may be made. To the extent such
notice may not be waived under applicable law, any notice made shall be deemed
reasonable if sent to the Grantors, addressed as set forth in Section 11.1, at
least ten (10) days prior to (i) the date of any such public sale or (ii) the
time after which any such private sale or other disposition may be made. To the
maximum extent permitted by applicable law, each Grantor waives all claims,
damages, and demands against the Agent or any Secured Party arising out of the
repossession, retention or sale of the Collateral, except such as arise solely
out of the gross negligence or willful misconduct of the Agent or such Secured
Party as finally determined by a court of competent jurisdiction. To the extent
it may lawfully do so, each Grantor absolutely and irrevocably waives and
relinquishes the benefit and advantage of, and covenants not to assert against
the Agent or any Secured Party, any valuation, stay, appraisal, extension,
moratorium, redemption or similar laws and any and all rights or defenses it may
have as a surety now or hereafter existing which, but for this provision, might
be applicable to the sale of any Collateral made under the judgment, order or
decree of any court, or privately under the power of sale conferred by this
Agreement, or otherwise. Except as otherwise specifically provided herein, each
Grantor hereby waives presentment, demand, protest or any notice (to the maximum
extent permitted by applicable law) of any kind in connection with this
Agreement or any Collateral.
Section 11.3.    Limitation on Agent’s and Secured Party’s Duty with Respect to
the Collateral. The Agent shall have no obligation to clean-up or otherwise
prepare the Collateral for sale. The Agent shall use reasonable care with
respect to the Pledged Collateral in its possession. The Agent shall be deemed
to have exercised reasonable care in the custody and preservation of the Pledged
Collateral in its possession if such Pledged Collateral is accorded treatment
substantially equivalent to that which the Agent, in its individual capacity,
accords its own property consisting of similar instruments or interests. Neither
the Agent nor any Secured Party shall have any other duty as to any Collateral
in its possession or control or in the possession or control of any agent or
nominee of the Agent or such Secured Party, or any income thereon or as to the
preservation of rights against prior parties or any other rights pertaining
thereto. To the extent that applicable law imposes duties on the Agent to
exercise remedies in a commercially reasonable manner, each Grantor acknowledges
and agrees that it would be commercially reasonable for the Agent (i) to fail to
incur expenses deemed significant by the Agent to prepare Collateral for
disposition or otherwise to transform raw material or work in process into
finished goods or other finished products for disposition, (ii) to fail to
exercise collection remedies against Account Debtors or other Persons obligated
on Collateral or to remove Liens on or any adverse claims against Collateral,
(iii) to exercise collection remedies against Account Debtors and other Persons
obligated on Collateral directly or through the use of collection agencies and
other collection specialists, (iv) to advertise dispositions of Collateral
through publications or media of general circulation, whether or not the
Collateral is of a specialized nature, (v) to contact other Persons, whether or
not in the same business as the Grantor, for expressions of interest in
acquiring all or any portion of such Collateral, (vi) to hire one or more
professional auctioneers to assist in the disposition of Collateral, whether or
not the Collateral is of a specialized nature, (vii) to dispose of Collateral by
utilizing internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capacity of doing so, or
that match buyers and sellers of assets, (viii) to dispose of assets in
wholesale rather than retail markets, (ix) to disclaim disposition warranties,
such as title, possession or quiet enjoyment, (x) to purchase insurance or
credit enhancements





--------------------------------------------------------------------------------





to insure the Agent against risks of loss, collection or disposition of
Collateral or to provide to the Agent a guaranteed return from the collection or
disposition of Collateral, or (xi) to the extent deemed appropriate by the
Agent, to obtain the services of other brokers, investment bankers, consultants
and other professionals to assist the Agent in the collection or disposition of
any of the Collateral. Each Grantor acknowledges that the purpose of this
Section 11.3 is to provide non-exhaustive indications of what actions or
omissions by the Agent would be commercially reasonable in the Agent’s exercise
of remedies against the Collateral and that other actions or omissions by the
Agent shall not be deemed commercially unreasonable solely on account of not
being indicated in this Section 11.3. Without limitation upon the foregoing,
nothing contained in this Section 11.3 shall be construed to grant any rights to
any Grantor or to impose any duties on the Agent that would not have been
granted or imposed by this Agreement or by applicable law in the absence of this
Section 11.3.
Section 11.4.    Compromises and Collection of Collateral. Each Grantor and the
Agent recognize that setoffs, counterclaims, defenses and other claims may be
asserted by obligors with respect to certain of the Receivables, that certain of
the Receivables may be or become uncollectible in whole or in part and that the
expense and probability of success in litigating a disputed Receivable may
exceed the amount that reasonably may be expected to be recovered with respect
to a Receivable. In view of the foregoing, each Grantor agrees that the Agent
may at any time and from time to time, if an Event of Default has occurred and
is continuing, compromise with the obligor on any Receivable, accept in full
payment of any Receivable such amount as the Agent in its sole discretion shall
determine or abandon any Receivable, and any such action by the Agent shall be
commercially reasonable so long as the Agent acts in good faith based on
information known to it at the time it takes any such action.
Section 11.5.    Agent’s Performance of Grantor Obligations. Without having any
obligation to do so, the Agent may perform or pay any obligation which any
Grantor has agreed to perform or pay under this Agreement and the Grantor shall
reimburse the Agent for any amounts paid by the Agent pursuant to this
Section 11.5. Each Grantor’s obligation to reimburse the Agent pursuant to the
preceding sentence shall be an Obligation payable on demand.
Section 11.6.    Specific Performance of Certain Covenants. The Grantor
acknowledges and agrees that a breach of any of the covenants contained in
Sections 4.3, 4.4, 4.5, 4.6, 4.7, 4.10, or 5.2, will cause irreparable injury to
the Agent and the Secured Parties, that the Agent and the Secured Parties have
no adequate remedy at law in respect of such breaches and therefore agrees,
without limiting the right of the Agent or the Secured Parties to seek and
obtain specific performance of other obligations of any Grantor contained in
this Agreement, that the covenants of such Grantor contained in the Sections
referred to in this Section 11.6 shall be specifically enforceable against such
Grantor.
Section 11.7.    Unauthorized Dispositions. Notwithstanding any course of
dealing between any Grantor and the Agent or other conduct of the Agent, no
authorization to sell, lease or transfer or otherwise dispose of the Collateral
other than as permitted by the Credit Agreement shall be binding upon the Agent
or the Secured Parties unless such authorization is in writing signed by the
Agent with any consent of the Lenders required by the Credit Agreement.
Section 11.8.    No Waiver; Amendments; Cumulative Remedies. No delay or
omission of the Agent to exercise any right or remedy granted under this
Agreement shall impair such right or remedy or be construed to be a waiver of
any default or an acquiescence therein, and any single or partial exercise of
any such right or remedy shall not preclude any other or further exercise
thereof or the exercise of any other right or remedy. No waiver, amendment or
other variation of the terms, conditions or provisions of this Agreement
whatsoever shall be valid unless in writing signed by the Agent with the
concurrence or at the direction of the Lenders required under Section 9.02 of
the Credit Agreement and then only to the





--------------------------------------------------------------------------------





extent in such writing specifically set forth. All rights and remedies contained
in this Agreement or by law afforded shall be cumulative and all shall be
available to the Agent until the Secured Obligations have been paid in full.
Section 11.9.    Limitation by Law; Severability of Provisions. All rights,
remedies and powers provided in this Agreement may be exercised only to the
extent that the exercise thereof does not violate any applicable provision of
law, and all the provisions of this Agreement are intended to be subject to all
applicable mandatory provisions of law that may be controlling and to be limited
to the extent necessary so that they shall not render this Agreement invalid,
unenforceable or not entitled to be recorded or registered, in whole or in part.
Any provision in any this Agreement that is held to be inoperative,
unenforceable, or invalid in any jurisdiction shall, as to that jurisdiction, be
inoperative, unenforceable, or invalid without affecting the remaining
provisions in that jurisdiction or the operation, enforceability, or validity of
that provision in any other jurisdiction, and to this end the provisions of this
Agreement are declared to be severable.
Section 11.10.    Reinstatement. This Agreement shall remain in full force and
effect and continue to be effective should any petition be filed by or against
any Grantor for liquidation or reorganization, should any Grantor become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of its
Grantor’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Secured Obligations,
or any part thereof, is, pursuant to applicable law, rescinded or reduced in
amount, or must otherwise be restored or returned by any obligee of the Secured
Obligations, whether as a “voidable preference,” “fraudulent conveyance,” or
otherwise, all as though such payment or performance had not been made. In the
event that any payment, or any part thereof, is rescinded, reduced, restored or
returned, the Secured Obligations shall be reinstated and deemed reduced only by
such amount paid and not so rescinded, reduced, restored or returned.
Section 11.11.    Benefit of Agreement. The terms and provisions of this
Agreement shall be binding upon and inure to the benefit of each Grantor and the
Agent and their respective successors and permitted assigns (including all
Persons who become bound as a debtor to this Agreement), except that no Grantor
shall have the right to assign its rights or delegate its obligations under this
Agreement or any interest herein, without the prior written consent of the
Agent, unless permitted by the Credit Agreement. No sales of participations,
assignments, transfers, or other dispositions of any agreement governing the
Secured Obligations or any portion thereof or interest therein shall in any
manner impair the Lien granted to the Agent, for the benefit of the Agent and
the Secured Parties, hereunder.
Section 11.12.    Survival of Representations. All representations and
warranties of each Grantor contained in this Agreement shall survive the
execution and delivery of this Agreement.
Section 11.13.    Taxes and Expenses. Each Grantor jointly and severally agrees
to pay any taxes payable or ruled payable by Federal or State authority in
respect of this Agreement, together with interest and penalties, if any. Each
Grantor jointly and severally agrees to reimburse the Agent for any and
reasonable documented out‑of‑pocket expenses paid or incurred by the Agent in
connection with the preparation, execution, delivery, administration, collection
and enforcement of this Agreement and in the administration, collection,
preservation or sale of the Collateral. Any and all costs and expenses incurred
by any Grantor in the performance of actions required pursuant to the terms
hereof shall be borne solely by such Grantor. The obligation of each Grantor
under this Section 11.13 shall be subject to the same limitations as the
obligation of the U.S. Borrower under Section 9.03 of the Credit Agreement and
the obligation of such Grantor under Section 2.15 (including Section 2.15(d)) of
the Credit Agreement.





--------------------------------------------------------------------------------





Section 11.14.    Additional Subsidiaries. Each Domestic Subsidiary of the U.S.
Borrower that is required pursuant to Section 5.11 of the Credit Agreement to
become a Grantor hereunder, shall, upon execution and delivery by the Agent and
such Domestic Subsidiary of an instrument in the form of Exhibit C hereto,
become a Subsidiary Party hereunder with the same force and effect as if
originally named as a Subsidiary Party herein. The execution and delivery of any
such instrument shall not require the consent of any other Person. The rights
and obligations of each Grantor hereunder shall remain in full force and effect
notwithstanding the addition of any new Person as a party to this Agreement.
Section 11.15.    Headings. The title of and section headings in this Agreement
are for convenience of reference only, and shall not govern the interpretation
of any of the terms and provisions of this Agreement.
Section 11.16.    Termination and Release.
(a)This Agreement shall continue in effect until the Discharge of Obligations
has occurred.
(b)A Subsidiary Party shall automatically be released from its obligations
hereunder and the security interests created hereunder in the Collateral of such
Subsidiary Party shall be automatically released upon the consummation of any
transaction permitted pursuant to the Credit Agreement as a result of which such
Subsidiary Party ceases to be a Subsidiary Guarantor.
(c)Upon any sale, lease, transfer or other disposition by any Grantor of any
Collateral that is permitted under the Credit Agreement to any Person that is
not another Grantor or, upon the effectiveness of any written consent to the
release of the security interest granted hereby in any Collateral pursuant to
Section 9.02(b) of the Credit Agreement, the security interest in such
Collateral shall be automatically released.
(d)In connection with any termination or release pursuant to paragraph (a), (b)
or (c) above, the Agent shall promptly execute and deliver to any Grantor, at
such Grantor’s expense, all UCC termination statements and similar documents
that such Grantor shall reasonably request to evidence such termination or
release. Any execution and delivery of documents pursuant to this Section 11.16
shall be without recourse to or representation or warranty by the Agent or any
Secured Party. Without limiting the provisions of Section 11.13, the U.S.
Borrower shall reimburse the Agent upon demand for all reasonable and documented
costs and out of pocket expenses, including the reasonable fees, charges and
expenses of counsel, incurred by it in connection with any action contemplated
by this Section 11.16(d).
Section 11.17.    Entire Agreement. This Agreement, together with the other Loan
Documents, embodies the entire agreement and understanding between each Grantor
and the Agent relating to the Collateral and supersedes all prior agreements and
understandings between any Grantor and the Agent relating to the Collateral.
Section 11.18.    CHOICE OF LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
Section 11.19.    CONSENT TO JURISDICTION. EACH GRANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF ANY U.S. FEDERAL OR NEW YORK STATE COURT SITTING IN THE BOROUGH
OF MANHATTAN, NEW YORK, NEW YORK IN ANY





--------------------------------------------------------------------------------





ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT or any other
loan document, OR FOR THE RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
in such New York State or, to the extent permitted by law, in such Federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
the Agent or any Lender may otherwise have to bring any action or proceeding
relating to this Agreement or any other Loan Document against any Loan Party or
its properties in the courts of any jurisdiction. Each Loan Party hereby
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement or any other Loan Document in any court referred to in this
Section 11.19. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
Section 11.20.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 11.20.
Section 11.21.    Indemnity. Each Grantor hereby agrees to indemnify the Agent,
and its Related Party (each an “Indemnitee”), from and against any and all
losses, claims, damages, penalties, liabilities, and related expenses imposed
on, incurred by or asserted against any Indemnitee arising out of , in
connection with, or as a result of this Agreement, or the ownership, delivery,
lease, possession, use, operation, condition, sale, return or other disposition
of any Collateral (including any claim for Patent, Trademark or Copyright
infringement) in accordance with this Agreement, except to the extent such
losses, claims, damages, penalties, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.
Section 11.22.    Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Agreement by signing any such
counterpart





--------------------------------------------------------------------------------





Section 11.23.    Mortgages. In the case of a conflict between this Agreement
and the Mortgages with respect to Collateral that is real property (including
Fixtures), the Mortgages shall govern. In all other conflicts between this
Agreement and the Mortgages, this Agreement shall govern.
[Signature Pages Follow]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each Grantor and the Agent have executed this Agreement as
of the date first above written.
ARAMARK SERVICES, INC.


By:        /s/ James J. Tarangelo    
Name: James J. Tarangelo
Title: Vice President and Treasurer


ARAMARK INTERMEDIATE HOLDCO CORPORATION


By:        /s/ James J. Tarangelo    
Name: James J. Tarangelo
Title: Vice President and Treasurer


ARAMARK AVIATION SERVICES LIMITED PARTNERSHIP


By: ARAMARK SMMS, LLC, its General Partner


By: ARAMARK SERVICES, INC., its sole member


By:        /s/ James J. Tarangelo    
Name: James J. Tarangelo
Title: Vice President and Treasurer































--------------------------------------------------------------------------------





ARAMARK MANAGEMENT SERVICES LIMITED PARTNERSHIP


By: ARAMARK SMMS, LLC, its General Partner


By: ARAMARK SERVICES, INC., its sole member


By:        /s/ James J. Tarangelo    
Name: James J. Tarangelo
Title: Vice President and Treasurer




EACH OF THE SUBSIDIARY GUARANTORS LISTED ON SCHEDULE I HERETO


By:        /s/ James J. Tarangelo    
Name: James J. Tarangelo
Title: Treasurer







--------------------------------------------------------------------------------





Accepted and Agreed:


JPMORGAN CHASE BANK, N.A.,
as Agent


By: /s/ Tony Yung    
Name: Tony Yung
Title: Executive Director









--------------------------------------------------------------------------------





SCHEDULE I
 
Subsidiary Guarantor
Jurisdiction
 
L&N Uniform Supply, LLC
California
 
Lake Tahoe Cruises, LLC
California
 
Old Time Coffee Co.
California
 
Paradise Hornblower, LLC
California
 
1st & Fresh, LLC
Delaware
 
Aramark Asia Management, LLC
Delaware
 
Aramark Aviation Services Limited Partnership
Delaware
 
Aramark Business & Industry, LLC
Delaware
 
Aramark Business Center, LLC
Delaware
 
Aramark Business Facilities, LLC
Delaware
 
Aramark Campus, LLC
Delaware
 
Aramark Cleanroom Services (Puerto Rico), Inc.
Delaware
 
Aramark Cleanroom Services, LLC
Delaware
 
Aramark Confection, LLC
Delaware
 
Aramark Construction and Energy Services, LLC
Delaware
 
Aramark Construction Services, Inc.
Delaware
 
Aramark Correctional Services, LLC
Delaware
 
Aramark Educational Group, LLC
Delaware
 
Aramark Educational Services, LLC
Delaware
 
Aramark Entertainment, LLC
Delaware
 
Aramark Facility Services, LLC
Delaware
 
Aramark FHC Business Services, LLC
Delaware
 
Aramark FHC Campus Services, LLC
Delaware
 
Aramark FHC Correctional Services, LLC
Delaware
 
Aramark FHC Healthcare Support Services, LLC
Delaware
 
Aramark FHC Refreshment Services, LLC
Delaware
 
Aramark FHC School Support Services, LLC
Delaware
 
Aramark FHC Services, LLC
Delaware
 
Aramark FHC Sports and Entertainment Services, LLC
Delaware
 
Aramark FHC, LLC
Delaware
 
Aramark Food and Support Services Group, Inc.
Delaware
 
Aramark Food Service, LLC
Delaware
 
Aramark FSM, LLC
Delaware
 
Aramark Global, Inc.
Delaware
 
Aramark Healthcare Support Services of the Virgin Islands, Inc.
Delaware
 
Aramark Healthcare Support Services, LLC
Delaware
 
Aramark Healthcare Technologies, LLC
Delaware
 
Aramark Industrial Services, LLC
Delaware
 
Aramark Japan, LLC
Delaware
 
Aramark Management Services Limited Partnership
Delaware
 
Aramark Management, LLC
Delaware
 
Aramark Organizational Services, LLC
Delaware
 
Aramark Processing, LLC
Delaware
 
Aramark Rail Services, LLC
Delaware
 
Aramark RBI, Inc.
Delaware
 
Aramark Refreshment Group, Inc.
Delaware
 
Aramark Refreshment Services of Tampa, LLC
Delaware






--------------------------------------------------------------------------------





 
Aramark Refreshment Services, LLC
Delaware
 
Aramark Schools Facilities, LLC
Delaware
 
Aramark Schools, LLC
Delaware
 
Aramark SCM, Inc.
Delaware
 
Aramark Senior Living Services, LLC
Delaware
 
Aramark Senior Notes Company, LLC
Delaware
 
Aramark Services of Puerto Rico, Inc.
Delaware
 
Aramark SM Management Services, Inc.
Delaware
 
Aramark SMMS LLC
Delaware
 
Aramark SMMS Real Estate LLC
Delaware
 
Aramark Sports and Entertainment Group, LLC
Delaware
 
Aramark Sports and Entertainment Services, LLC
Delaware
 
Aramark Sports Facilities, LLC
Delaware
 
Aramark Sports, LLC
Delaware
 
Aramark Togwotee, LLC
Delaware
 
Aramark Trademark Services, Inc.
Delaware
 
Aramark U.S. Offshore Services, LLC
Delaware
 
Aramark Uniform & Career Apparel Group, Inc.
Delaware
 
Aramark Uniform & Career Apparel, LLC
Delaware
 
Aramark Uniform Manufacturing Company
Delaware
 
Aramark Uniform Services (Matchpoint) LLC
Delaware
 
Aramark Uniform Services (Rochester) LLC
Delaware
 
Aramark Uniform Services (Syracuse) LLC
Delaware
 
Aramark Uniform Services (Texas) LLC
Delaware
 
Aramark Uniform Services (West Adams) LLC
Delaware
 
Aramark Venue Services, Inc.
Delaware
 
Aramark WTC, LLC
Delaware
 
Aramark/HMS, LLC
Delaware
 
Canyonlands Rafting Hospitality, LLC
Delaware
 
D.G. Maren II, Inc.
Delaware
 
Delsac VIII, Inc.
Delaware
 
Filterfresh Coffee Service, LLC
Delaware
 
Filterfresh Franchise Group, LLC
Delaware
 
Fine Host Holdings, LLC
Delaware
 
Harrison Conference Associates, LLC
Delaware
 
Harry M. Stevens, LLC
Delaware
 
HPSI Purchasing Services LLC
Delaware
 
Institutional Processing Services LLC
Delaware
 
Landy Textile Rental Services, LLC
Delaware
 
Lifeworks Restaurant Group, LLC
Delaware
 
New Aramark LLC
Delaware
 
Yosemite Hospitality, LLC
Delaware
 
American Snack & Beverage, LLC
Florida
 
Aramark Distribution Services, Inc.
Illinois
 
Aramark FHC Kansas, Inc.
Kansas
 
Aramark Services of Kansas, Inc.
Kansas
 
Restaura, Inc.
Michigan
 
Travel Systems, LLC
Nevada
 
Harry M. Stevens Inc. of New Jersey.
New Jersey
 
Aramark Technical Services North Carolina, Inc.
North Carolina






--------------------------------------------------------------------------------





 
Harrison Conference Services of North Carolina, LLC
North Carolina
 
Aramark American Food Services, LLC
Ohio
 
Aramark Consumer Discount Company
Pennsylvania
 
Harry M. Stevens Inc. of Penn
Pennsylvania
 
MyAssistant, Inc.
Pennsylvania
 
Aramark Business Dining Services of Texas, LLC
Texas
 
Aramark Educational Services of Texas, LLC
Texas
 
Aramark Food Service of Texas, LLC
Texas
 
Aramark Sports and Entertainment Services of Texas, LLC
Texas
 
Brand Coffee Service, Inc.
Texas
 
Aramark Educational Services of Vermont, Inc.
Vermont
 
Overall Laundry Services, Inc.
Washington
 
Aramark Capital Asset Services, LLC
Wisconsin








